DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.

Response to Amendment
The Amendment filed 12 August 2022 has been entered.  Claims 1 – 23 remain pending in the application.  Claims 17 – 22 were previously withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites the limitation “the substrate surface having one or more cut edges of the aerospace composite structure” in ll. 19 – 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	While claim 1 refers to a “substrate surface of the aerospace composite structure” (see l. 15 of the claim), it is not immediately clear said substrate surface has one or more cut edges as recited in ll. 19 – 20 of the claim.
	For purposes of assessing patentability of claim 1 with respect to prior art, the examiner considers claim 1 such that the initial reference to a substrate surface (l. 15 of claim 1) is such that it has the one or more cut edges as recited in ll. 19 – 20 of the claim.  To avoid ambiguity, the examiner recommends adding the phrase “having one or more cut edges” after “substrate surface” in l. 15 of the claim.
	Regarding claims 2 – 11, each of claims 2 – 11 depends directly on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2 – 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as outlined for claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5, 6, 9, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlan (US 2017/0370233 A1) in view of Cooper (US 2008/0258008 A1) and Barbee (US 2010/0008788 A1).
	Regarding claim 1, Kinlan discloses a laminated hybrid metallized polymer film for erosion protection of an aerospace composite structure (“erosion strip” 62, 64 for protecting a “leading edge surface” or other “edge” needing “abrasion protection” in a “rotary-wing aircraft” or “fixed-wing aircraft”, such as “composite leading edge material”: e.g. Fig. 1, 3A, 3B, 4; ¶¶ [0004] – [0039]), the laminated hybrid metallized polymer film comprising: 
	a metal foil layer being a topmost layer of the laminated hybrid metallized polymer, the metal foil layer comprising, e.g., a titanium foil layer (“outer layer” 80: e.g. Fig. 4; ¶¶ [0004] – [0012], [0016], [0035], [0036], [0038]); 
	a laminating adhesive layer directly underlying the metal foil layer, the laminating adhesive layer comprising, e.g., an epoxy adhesive layer (“epoxy” bonding “interior surface” 82 of “outer layer” 80 to “first surface” 86 of an “elastomer” 84: e.g. ¶¶ [0006], [0012], [0036]); 
	a polymer film layer directly underlying the laminating adhesive layer, the polymer film layer laminated to the metal foil layer with the laminating adhesive layer directly coupled between the metal foil layer and the polymer film layer (the aforementioned “elastomer” 84: e.g. Fig. 4; ¶¶ [0004], [0006] – [0008], [0010] – [0013], [0016], [0036] – [0038]); and 
	an adhesive layer directly underlying the polymer film layer, the adhesive layer directly adhering the polymer film layer to a substrate surface of the aerospace composite structure (“adhesive” 88: e.g. Fig. 4; ¶¶ [0004], [0010], [0013], [0016], [0036], [0037]),
	wherein the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer form the laminated hybrid metallized polymer film in a flexible form comprising, e.g., a tape (“erosion strip”: e.g. ¶¶ [0004], [0010], [0013] – [0016], [0027], [0028], [0034], [0035], [0037], [0038]),
	wherein the laminated hybrid metallized polymer film provides erosion protection of the aerospace composite structure from one or more erosion conditions (“erosion strip” 62, 64 or a similar structure otherwise providing “abrasion protection”: e.g. ¶¶ [0004], [0010], [0013] – [0016], [0034], [0035], [0037] – [0039]).
	Kinlan’s laminated hybrid metallized polymer film satisfies the “directly underlying” and “direct application” limitations of claim 1 requirements pertaining to the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer in view of the as-depicted structure in Fig. 4.
	Kinlan does not explicitly state the flexible form is for direct application over and to the substrate surface of the aerospace composite structure, wherein the substrate surface has one or more cut edges, wherein the aerospace composite structure comprises one of a wing panel, a barrel section of a fuselage, a passenger door, an access door, a window surround, a horizontal stabilizer, or a vertical stabilizer, and wherein the laminated hybrid metallized polymer prevents or minimizes delamination of the one or more cut edges of the aerospace composite structure.
	However, while Kinlan’s disclosure primarily relates to blades for rotary-wing aircraft (e.g. Fig. 1, 3A, 3B, 4; ¶¶ [0010], [0016], [0018] – [0028], [0030] – [0039]), Kinlan notes features of the laminated hybrid metallized polymer film “could be used with blades used on fixed wing aircraft, wind turbines, maritime propellers or other blades where edges need abrasive protection” (e.g. ¶ [0039]).  Accordingly, Kinlan’s disclosure more broadly applies to any edge subject to abrasion.  
	Furthermore, as an example of a rotary-wing aircraft, Kinlan’s Fig. 1 depicts a rotary-wing aircraft 10 comprising inter alia a vertical stabilizer supporting a tail rotor system 18 (at the rear end of “extending tail” 16: e.g. Fig. 1; ¶ [0030]).  Additionally, Kinlan’s disclosure applies to tilt-rotor and tilt-wing aircraft (e.g. ¶ [0030]), i.e. aircraft which can rotate their rotors between a vertical thrust position and a horizontal thrust positions where the distinction is made the wing rotating with the rotor (as in the tilt-wing case) or not (as in the tilt-rotor case).  In either of these latter two cases, a fixed wing is provided, and, as previously indicated, such cases are within Kinlan’s disclosure.  Accordingly, Kinlan at least describes embodiments wherein the aerospace composite structure comprises a wing panel or a vertical stabilizer.
	Cooper notes composites for wing panels and other aerodynamic surfaces employ separate panels for the leading and trailing edges such that a joint is formed between the edges of the two panels and other panels in the wing panel and other aerodynamic surfaces (e.g. Fig. 1 – 14; ¶¶ [0003] – [0071] discuss prior art arrangements of the joint as well as embodiments of joints inventive to Cooper).  Cooper also acknowledges the susceptibility of such joints to impacts, e.g. bird strikes, and aerodynamic erosion (e.g. Fig. 3; ¶¶ [0006], [0037], [0047], [0067], [0068]).  Barbee notes bond lines, i.e. lines where cut edges meet, of blade spars are subject to abrasive rain drops (e.g. ¶¶ [0006], [0007]).  
	Accordingly, one of ordinary skill in the art would have appreciated the benefit to protecting cut edges in aerospace composite structures such as those Kinlan discloses.  With respect to rotor blades, Kinlan’s metal foil layer, laminating adhesive layer, polymer film layer, and adhesive layer form the laminated hybrid metallized polymer for direct application over and to the substrate surface of the composite structure (“adhesive” 88 adheres directly to “leading edge” of a “blade”, e.g. to “prepared outer surface” 69: e.g. ¶¶ [0014], [0036], [0037]).
	Therefore, in view of the comparably similar use of rotor blades with, e.g., wing panels and vertical stabilizers Kinlan discloses and the cut edge structures generally associated with composites used for such purposes as Cooper and Barbee acknowledge, it would have been obvious to configure the laminated hybrid metallized polymer film for direct application over and to the substrate surface having one or more edges of the aerospace composite structure, e.g. a wing panel or a vertical stabilizer, providing erosion protection of the aerospace composite structure from one or more erosion conditions, and prevent or minimize delamination of the one or more cut edges of the aerospace composite structure.  One of ordinary skill in the art would have been motivated to configure the laminated hybrid metallized polymer film in this manner in order to prolong the service life of the wing panel or vertical stabilizer (as would be consistent with the purpose when protecting rotor blades; Kinlan: e.g. ¶¶ [0002] – [0004], [0038], [0039]; Barbee: e.g. ¶¶ [0005] – [0015]).
	Although Kinlan does not explicitly state the flexible form has improved handleability and installation features to such cut edges of an aerospace composite structure comprising a wing panel or a vertical stabilizer, Kinlan discloses a method for installing a polymer film, e.g. in the form of a tape strip, on a rotor blade (e.g. starting at ¶ [0037]), suggesting implicit ease in handleability and installation due to the flexible form.  In view of the suggestions Kinlan, Cooper, and Barbee provide for configuring for use with respect to a wing panel or a vertical stabilizer, one of ordinary skill in the art would have appreciated a similar feature to that for use with rotor blades would exist for use with wing panels and vertical stabilizers.
	Regarding claim 2, in addition to the limitations of claim 1, Kinlan discloses the tape comprises, e.g., a tape strip (“erosion strip”: e.g. ¶¶ [0004], [0010], [0013] – [0016], [0027], [0028], [0034], [0035], [0037], [0038]).
	Regarding claim 3, in addition to the limitations of claim 1, Kinlan discloses the metal foil layer has a configuration comprising, e.g., a plain metal foil (e.g. Fig. 4 depicts embodiments of “outer layer” 80 without other structural features).
	Regarding claim 5, in addition to the limitations of claim 1, Kinlan discloses the metal foil layer has a thickness in a range of from 0.005 inch to 0.035 inch (e.g. ¶ [0035]).
	Kinlan’s thickness for the metal foil layer overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Kinlan discloses the polymer film layer comprises an elastomeric polymer backing film that is laminated to the metal foil layer via the laminating adhesive layer (e.g. ¶¶ [0004], [0006] – [0008], [0010] – [0013], [0016], [0036], [0037]).
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	As currently written, claim 6 recites the use of a lamination process to unite the polymeric film layer and the metal foil layer but does not recite any particular parameters for the lamination process.  Therefore, the implied product is one wherein a laminar product results.  Kinlan’s Fig. 4 depicts a laminar structure for both the polymer film layer and the metal foil layer, so one of ordinary skill in the art would have understood a laminar structure is provided for the laminating adhesive layer, thus satisfying claim 6.
	Regarding claim 9, in addition to the limitations of claim 1, Kinlan discloses the polymer film layer has a thickness in a range of from 0.0003 inch to 0.56 inch (“outer layer” 80 has a thickness of “between about 0.005 and 0.035 inches” where a ratio of thickness of “elastomer” 84 to thickness of “outer layer” 80 is “between about 1:1.75 to about 16:1: e.g. ¶¶ [0035], [0036]).
	However, in consideration of Kinlan’s use of the laminated hybrid metallized polymer film to protect wing panels or vertical stabilizers in aircraft as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Kinlan, Cooper, and Barbee, one of ordinary skill in the art would have been motivated to use as low a thickness as possible within the above cited range.  More specifically, all other features being the same, a thicker polymer film layer weighs more than a thinner polymer film layer.  Accordingly, if a thicker polymer film layer were to be used, more energy would be used to lift or hover the aircraft.  Therefore, one of ordinary skill in the art would have been motivated to determine suitable thicknesses for the polymer film which achieve the necessary function of the polymer film layer, i.e. to isolate strain (e.g. ¶¶ [0004], [0010], [0016], [0036], [0038]), without compromising the performance of the aircraft.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Accordingly, it would have been obvious to provide Kinlan’s polymer film layer with a thickness in a range of from 0.001 inch to 0.005 inch in order to provide suitable strain isolation without excessive increase in weight which could otherwise compromise performance of an aircraft using the laminated hybrid metallized polymer film.
	Regarding claim 12, Kinlan discloses a system for erosion protection of an aircraft composite structure (“erosion strip” 62, 64: e.g. Fig. 1 – 4; ¶¶ [0004] – [0039]), the system comprising: 
	a substrate surface of the aircraft composite structure (“prepared outer surface” 69: e.g. Fig. 1 – 4; ¶¶ [0037], [0038]), the aircraft composite structure comprising, e.g., a wing panel or a vertical stabilizer (e.g. Fig. 1; ¶ [0030]); and 
	a laminated hybrid metallized polymer film for erosion protection of a composite structure in a flexible form comprising, e.g., a tape (“erosion strip” 64: e.g. Fig. 4; ¶¶ [0004] – [0039]), the laminated hybrid metallized polymer film comprising: 
	a metal foil layer comprising, e.g., a titanium foil layer (“outer layer” 80: e.g. Fig. 4; ¶¶ [0004] – [0012], [0016], [0035], [0036], [0038]); 
	a laminating adhesive layer directly underlying the metal foil layer, the laminating adhesive layer comprising, e.g., an epoxy adhesive layer (“epoxy” bonding “interior surface” 82 of “outer layer” 80 to “first surface” 86 of an “elastomer” 84: e.g. ¶¶ [0006], [0012], [0036]); 
	a polymer film layer directly underlying the laminating adhesive layer, the polymer film layer laminated to the metal foil layer with the laminating adhesive layer directly coupled between the metal foil layer and the polymer film layer (the aforementioned “elastomer” 84: e.g. Fig. 4; ¶¶ [0004], [0006] – [0008], [0010] – [0013], [0016], [0036] – [0038]); and 
	an adhesive layer directly underlying the polymer film layer, the adhesive layer directly adhering the polymer film layer to the substrate surface (“adhesive” 88: e.g. Fig. 4; ¶¶ [0004], [0010], [0013], [0016], [0036], [0037]), 
	wherein the laminated hybrid metallized polymer film is directly applied over and to the substrate surface of the composite structure (“adhesive” 88 adheres directly to a “prepared outer surface” 69: e.g. ¶¶ [0014], [0036], [0037]), and, when the aircraft composite structure is exposed to an airstream, the laminated hybrid metallized polymer film provides erosion protection of the aircraft composite structure from the airstream (e.g. ¶¶ [0004], [0034], [0039]).
	With respect to the aircraft composite structure comprising a wing panel or a vertical stabilizer, while Kinlan’s disclosure primarily relates to blades for rotary-wing aircraft (e.g. Fig. 1, 3A, 3B, 4; ¶¶ [0010], [0016], [0018] – [0028], [0030] – [0039]), Kinlan notes features of the laminated hybrid metallized polymer film “could be used with blades used on fixed wing aircraft, wind turbines, maritime propellers or other blades where edges need abrasive protection” (e.g. ¶ [0039]).  Accordingly, Kinlan’s disclosure more broadly applies to any edge subject to abrasion.  
	Furthermore, as an example of a rotary-wing aircraft, Kinlan’s Fig. 1 depicts a rotary-wing aircraft 10 comprising inter alia a vertical stabilizer supporting a tail rotor system 18 (at the rear end of “extending tail” 16: e.g. Fig. 1; ¶ [0030]).  Additionally, Kinlan’s disclosure applies to tilt-rotor and tilt-wing aircraft (e.g. ¶ [0030]), i.e. aircraft which can rotate their rotors between a vertical thrust position and a horizontal thrust positions where the distinction is made the wing rotating with the rotor (as in the tilt-wing case) or not (as in the tilt-rotor case).  In either of these latter two cases, a fixed wing is provided, and, as previously indicated, such cases are within Kinlan’s disclosure.  Accordingly, Kinlan at least describes embodiments wherein the aerospace composite structure comprises a wing panel or a vertical stabilizer, whereby features discussed in relation to rotor blades as pertaining to the applying the laminated hybrid metallized polymer film can be similarly applied to wing panels and vertical stabilizers.
	Kinlan’s laminated hybrid metallized polymer film satisfies the “directly underlying” and “direct application” limitations of claim 12 requirements pertaining to the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer in view of the as-depicted structure in Fig. 4.
	Although Kinlan is not explicit as to the substrate surface having one or more cut edges, an edge seal layer being directly applied over and to the substrate surface, and a primer layer directly applied over and to the edge seal layer, such that the laminated hybrid metallized polymer film prevents or minimizes delamination of the one or more cut edges, these features would have been obvious in view of Cooper and Barbee.
	As noted previously, Kinlan’s system can include a wing panel or a vertical stabilizer as a feature of the aircraft composite structure.  Cooper notes composites for wing panels and other aerodynamic surfaces employ separate panels for the leading and trailing edges such that a joint is formed between the edges of the two panels and other panels in the wing panel and other aerodynamic surfaces (e.g. Fig. 1 – 14; ¶¶ [0003] – [0071] discuss prior art arrangements of the joint as well as embodiments of joints inventive to Cooper).  Cooper also acknowledges the susceptibility of such joints to impacts, e.g. bird strikes, and aerodynamic erosion (e.g. Fig. 3; ¶¶ [0006], [0037], [0047], [0067], [0068]).  Barbee notes bond lines, i.e. lines where cut edges meet, of blade spars are subject to abrasive rain drops (e.g. ¶¶ [0006], [0007]).  
	Accordingly, one of ordinary skill in the art would have appreciated the benefit to protecting cut edges in aerospace composite structures such as those Kinlan discloses.  With respect to rotor blades, Kinlan’s metal foil layer, laminating adhesive layer, polymer film layer, and adhesive layer form the laminated hybrid metallized polymer for direct application over and to the substrate surface of the composite structure (“adhesive” 88 adheres directly to “leading edge” of a “blade”, e.g. to “prepared outer surface” 69: e.g. ¶¶ [0014], [0036], [0037]).
	Therefore, in view of the comparably similar use of rotor blades with, e.g., wing panels and vertical stabilizers Kinlan discloses and the cut edge structures generally associated with composites used for such purposes as Cooper and Barbee acknowledge, it would have been obvious to directly apply the laminated hybrid metallized polymer film over and to the substrate surface having one or more edges of the aerospace composite structure, e.g. a wing panel or a vertical stabilizer, providing erosion protection of the aerospace composite structure from one or more erosion conditions, and prevent or minimize delamination of the one or more cut edges of the aerospace composite structure.  One of ordinary skill in the art would have been motivated to configure the laminated hybrid metallized polymer film in this manner in order to prolong the service life of the wing panel or vertical stabilizer (as would be consistent with the purpose when protecting rotor blades; Kinlan: e.g. ¶¶ [0002] – [0004], [0038], [0039]; Barbee: e.g. ¶¶ [0005] – [0015]).
	Barbee further discloses abrasion strips similar to Kinlan’s may be applied to individual segments with cut edges based on the repair disassembly function discussed above (“abrasion strips” 134, 150, 152: e.g. Fig. 1A – 1D; ¶¶ [0031] – [0039]).  Barbee further acknowledges the effects of erosion occur due to water hammer, jet, and ram effects and in particular highlights the effect of waterjet to open cracks in a substrate surface (e.g. ¶¶ [0041], [0042]).  By definition, the cut edges Barbee identifies are advantageous for repair disassembly present a crack into which water can jet into.  Accordingly, one of ordinary skill in the art would have been motivated to employ a means to protect the cut edge and prevent ingress of the waterjet.
	Barbee describes an adhesive layer comprising a double-coated polyester substrate film wherein a first adhesive adheres to a polymer film layer and the second adhesive adheres to the aircraft composite structure (“first adhesive layer” 16: e.g. ¶ [0054]).  Functionally, the first adhesive is comparable with Kinlan’s adhesive layer (i.e. the adhesive layer not the laminating adhesive layer).  Accordingly, Barbee’s substrate film corresponds to the claimed primer layer, and the second adhesive corresponds to the claimed edge seal layer.  Barbee states such an arrangement is useful for providing adhesive compositions more appropriately suited for adhesion with the nearby structure to allow for clean removal of an abrasion strip (e.g. ¶ [0054]).
	Therefore, it would have been obvious to modify Kinlan’s system such that an edge seal layer is directly applied over and to the substrate surface, and a primer layer is directly applied over and to the edge seal layer as Barbee suggests, the motivation being to prevent the effects of waterjet while also improving the adhesive function allowing for clean removal of the laminated hybrid metallized polymer film.
	Although Kinlan does not explicitly state the flexible form has improved handleability and installation features to such cut edges of an aerospace composite structure comprising a wing panel or a vertical stabilizer, Kinlan discloses a method for installing a polymer film, e.g. in the form of a tape strip, on a rotor blade (e.g. starting at ¶ [0037]), suggesting implicit ease in handleability and installation due to the flexible form.  In view of the suggestions Kinlan, Cooper, and Barbee provide for configuring for use with respect to a wing panel or a vertical stabilizer, one of ordinary skill in the art would have appreciated a similar feature to that for use with rotor blades would exist for use with wing panels and vertical stabilizers.
	Regarding claim 14, in addition to the limitations of claim 12, Barbee discloses the primer layer comprises a primer material comprising, e.g., a bond primer (as provided by two adhesive layers able to be bonded with a polyester substrate film: e.g. ¶ [0054]).
	Regarding claim 16, in addition to the limitations of claim 12, Kinlan discloses the tape comprises, e.g., a tape strip (“erosion strip”: e.g. ¶¶ [0004], [0010], [0013] – [0016], [0027], [0028], [0034], [0035], [0037], [0038]).
	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlan, Cooper, and Barbee as applied to claim 1 above, and further in view of Yoshikawa (US 6,776,918 B1).
	Regarding claim 4, although Kinlan is not explicit as to the metal foil layer being primed with a primer layer prior to the polymer film layer being laminated to the metal foil layer, this feature would have been obvious in view of Yoshikawa.
	As noted in the 35 U.S.C. 103 rejection of claim 1 in view of Kinlan, Cooper, and Barbee, the metal foil layer is, e.g., a titanium foil layer (e.g. ¶¶ [0004] – [0012], [0016], [0035], [0036], [0038]).
	Yoshikawa discloses titanium foil layers primed with a primer layer prior to laminating a polymer film layer thereto in order to prevent formation of a passive state film in the titanium foil layer which would otherwise limit the bonding capability of the titanium foil layer to an adhesive layer, i.e. improve the bond between the titanium foil layer and the adhesive layer (“primer” for a “titanium sheet”: e.g. Col. 2, l. 20, to Col. 6, l. 59).
	As noted in the 35 U.S.C. 103 rejection of claim 1 in view of Kinlan, Cooper, and Barbee, Kinlan’s laminated hybrid metallized polymer film includes a laminating adhesive layer between the metal foil layer and the polymer film layer.  As further noted in the 35 U.S.C. 103 rejection of claim 1 in view of Kinlan, Cooper, and Barbee, the purpose of the laminated hybrid metallized polymer film is to provide erosion protection.  Accordingly, one of ordinary skill in the art would have found it advantageous to improve bonding between the layers of the laminated hybrid metallized polymer film in order to ensure attachment of the metal foil layer as it is the first layer exposed to erosion conditions.
	Therefore, for attaining such an advantage, it would have been obvious to prime the metal foil layer Kinlan discloses with a primer layer prior to the polymer film being laminated to the metal foil layer.
	Regarding claim 8, although Kinlan is not explicit as to the polymer film layer comprising one of a polyether ether ketone (PEEK) film layer, a polyester film layer, a polyethylene terephthalate (PET) film layer, a polypropylene (PP) film layer, a polyethylene (PE) film layer, a polytrimethylene terephthalate (PTT) film layer, a polyamide (PA) film layer, a polyetherimide (PEI) film layer, a polyvinyl chloride (PVC) film layer, a polycarbonate (PC) film layer, a nylon film layer, a polyetherketoneketone (PEKK) film layer, a polyphenylsulfone (PPSU) film layer, a polyphenylene sulfide (PPS) film layer, an ethylene chlorotrifluoroethylene (ECTFE) film layer, or a polyvinylidene fluorine (PVDF) film layer, this feature would have been obvious in view of Yoshikawa.
	Yoshikawa discloses a polymer film layer for use with a metal foil layer, e.g. a titanium foil layer, is, e.g., a polyester film layer in order to provide flexibility allowing conformity to an object (e.g. Col. 5, ll. 48 – 52; Col. 6, ll. 1 – 10, 40 – 48; Col. 7, l. 65, to Col. 8, l. 3).
	Kinlan’s Fig. 1 – 4 demonstrate applicability of the laminated hybrid metallized polymer film to contoured structures, e.g. a helicopter rotor blade.
	Accordingly, it would have been obvious to employ, e.g., a polyester film layer as Yoshikawa suggests in the polymer film layer Kinlan discloses in order to allow for the laminated hybrid metallized polymer film to be suited for its intended use.
	Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlan, Cooper, and Barbee as applied to claim 1 above, and further in view of Rawlings ‘203 (US 2005/0181203 A1).
	Regarding claim 7, although Kinlan is not explicit as to the laminating adhesive layer having a thickness in a range of from 0.0001 inch to 0.0020 inch, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses adhesive layer thicknesses in a range of from 0.0015 inch to 0.0020 inch are useful for adhering a metal foil layer to a polymer film layer without increasing weight (“Around 1.5 mils to around 2 mils”: e.g. ¶ [0060]). 
	In consideration of Kinlan’s use of the laminated hybrid metallized polymer film to protect the leading edge of a rotor blade for rotary-wing aircraft used to generate lift and hovering capabilities (e.g. Fig. 1 – 3; ¶¶ [0001] – [0004], [0010], [0016], [0019] – [0026], [0030] – [0034], [0038], [0039]), one of ordinary skill in the art would have been motivated to use a thickness suitable therefor.  More specifically, all other features being the same, as Rawlings ‘203 suggests, a thicker polymer film layer weighs more than a thinner polymer film layer.  Accordingly, if a thicker polymer film layer were to be used, more energy would be used to lift and hover the aircraft.  Furthermore, if a thicker polymer film were to be used, the rotational forces as the rotor spins increase the requirements of the rotor hub assembly (e.g. ¶ [0030]) to mount the rotor to the aircraft.  Therefore, one of ordinary skill in the art would have been motivated to determine suitable thicknesses for the polymer film which achieve the necessary function of the polymer film layer, i.e. to isolate strain (e.g. ¶¶ [0004], [0010], [0016], [0036], [0038]), without compromising the performance of the aircraft.
	Therefore, it would have been obvious to provide the laminating adhesive layer with a thickness in a range of from 0.0015 inch to 0.0020 inch as Rawlings ‘203 suggests in order to allow for suitable adhesion between the metal foil layer and the polymer film layer without an excessive weight which would compromise performance of the aircraft.
	Regarding claim 10, although Kinlan is not explicit as to the adhesive layer comprises one of a sealant adhesive layer including a polythioether sealant adhesive layer, or a polysulfide sealant adhesive layer; a pressure sensitive adhesive layer; or a curable film adhesive layer including a heat curable film adhesive layer, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses adhesive layers underlying a polymer film layer may include a pressure sensitive adhesive in order to allow for complete adhesion to an underlying substrate while also allowing residue-free removal upon peeling when replacing an applique (e.g. ¶¶ [0018], [0031], [0056]).
	Kinlan’s laminated hybrid metallized polymer film is configured so that it may be replaced at the end of its service life, whereby surface preparation requiring cleaning may be performed on the substrate surface protected with the laminated hybrid metallized polymer film.(e.g. ¶ [0037]).  A pressure sensitive adhesive which is residue-free would have been seen as beneficial from the standpoint of expediting Kinlan’s cleaning step.
	Accordingly, one of ordinary skill in the art would have employed a pressure sensitive adhesive layer as Rawlings ‘203 suggests for the adhesive layer Kinlan discloses, the motivation being to facilitate replacement of the laminated hybrid metallized polymer film.
	Regarding claim 11, although Kinlan is not explicit as to the adhesive layer has a thickness in a range of from 0.002 inch to 0.020 inch, this feature would have been obvious in view of Rawlings ‘203.  
	Rawlings ‘203 discloses adhesive layer thicknesses in a range of from 0.0015 inch to 0.0020 inch are useful for adhering a polymer film layer to a substrate surface without increasing weight (“Around 1.5 mils to around 2 mils”: e.g. ¶ [0060]). 
	In consideration of Kinlan’s use of the laminated hybrid metallized polymer film to protect the leading edge of a rotor blade for rotary-wing aircraft used to generate lift and hovering capabilities (e.g. Fig. 1 – 3; ¶¶ [0001] – [0004], [0010], [0016], [0019] – [0026], [0030] – [0034], [0038], [0039]), one of ordinary skill in the art would have been motivated to use a thickness suitable therefor.  More specifically, all other features being the same, as Rawlings ‘203 suggests, a thicker polymer film layer weighs more than a thinner polymer film layer.  Accordingly, if a thicker polymer film layer were to be used, more energy would be used to lift and hover the aircraft.  Furthermore, if a thicker polymer film were to be used, the rotational forces as the rotor spins increase the requirements of the rotor hub assembly (e.g. ¶ [0030]) to mount the rotor to the aircraft.  Therefore, one of ordinary skill in the art would have been motivated to determine suitable thicknesses for the polymer film which achieve the necessary function of the polymer film layer, i.e. to isolate strain (e.g. ¶¶ [0004], [0010], [0016], [0036], [0038]), without compromising the performance of the aircraft.
	Therefore, it would have been obvious to provide the adhesive layer with a thickness in a range of from 0.0015 inch to 0.0020 inch as Rawlings ‘203 suggests in order to allow for suitable adhesion between the metal foil layer and the polymer film layer without an excessive weight which would compromise performance of the aircraft.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlan, Cooper, and Barbee as applied to claim 12 above, and further in view of Rawlings ‘203.
	Regarding claim 13, although Barbee is not explicit as to the edge seal layer comprising an edge seal material comprising one of, urethanes, thioethers, epoxies, or polysulfides, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses sealant composition, e.g. epoxies, are useful for sealing in order to provide a barrier feature to water (e.g. ¶ [0083]).
	In view of the desire to avoid the effects of waterjet as discussed in the 35 U.S.C. 103 rejection of claim 12, it would have been obvious for the edge seal layer Barbee discloses to comprise an edge seal material comprising an epoxy as Rawlings ‘203 suggests. 
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlan, Cooper, and Barbee as applied to claim 12 above, and further in view of Yoshikawa and Rawlings ‘203.
	Regarding claim 15, although Kinlan is not explicit as to the polymer film layer comprising one of a polyether ether ketone (PEEK) film layer, a polyester film layer, a polyethylene terephthalate (PET) film layer, a polypropylene (PP) film layer, a polyethylene (PE) film layer, a polytrimethylene terephthalate (PTT) film layer, a polyamide (PA) film layer, a polyetherimide (PEI) film layer, a polyvinyl chloride (PVC) film layer, a polycarbonate (PC) film layer, a nylon film layer, a polyetherketoneketone (PEKK) film layer, a polyphenylsulfone (PPSU) film layer, a polyphenylene sulfide (PPS) film layer, an ethylene chlorotrifluoroethylene (ECTFE) film layer, or a polyvinylidene fluorine (PVDF) film layer, this feature would have been obvious in view of Yoshikawa.
	Yoshikawa discloses a polymer film layer for use with a metal foil layer, e.g. a titanium foil layer, is, e.g., a polyester film layer in order to provide flexibility allowing conformity to an object (e.g. Col. 5, ll. 48 – 52; Col. 6, ll. 1 – 10, 40 – 48; Col. 7, l. 65, to Col. 8, l. 3).
	Kinlan’s Fig. 1 – 4 demonstrate applicability of the laminated hybrid metallized polymer film to contoured structures, e.g. a helicopter rotor blade.
	Accordingly, it would have been obvious to employ, e.g., a polyester film layer as Yoshikawa suggests in the polymer film layer Kinlan discloses in order to allow for the laminated hybrid metallized polymer film to be suited for its intended use.
	Furthermore, although Kinlan is not explicit as to the adhesive layer comprises one of a sealant adhesive layer including a polythioether sealant adhesive layer, or a polysulfide sealant adhesive layer; a pressure sensitive adhesive layer; or a curable film adhesive layer including a heat curable film adhesive layer, this feature would have been obvious in view of Rawlings ‘203.
	Rawlings ‘203 discloses adhesive layers underlying a polymer film layer may include a pressure sensitive adhesive in order to allow for complete adhesion to an underlying substrate while also allowing residue-free removal upon peeling when replacing an applique (e.g. ¶¶ [0018], [0031], [0056]).
	Kinlan’s laminated hybrid metallized polymer film is configured so that it may be replaced at the end of its service life, whereby surface preparation requiring cleaning may be performed on the substrate surface protected with the laminated hybrid metallized polymer film.(e.g. ¶ [0037]).  A pressure sensitive adhesive which is residue-free would have been seen as beneficial from the standpoint of expediting Kinlan’s cleaning step.
	Accordingly, one of ordinary skill in the art would have employed a pressure sensitive adhesive layer as Rawlings ‘203 suggests for the adhesive layer Kinlan discloses, the motivation being to facilitate replacement of the laminated hybrid metallized polymer film.
	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kinlan in view of Cooper, Barbee, and Yoshikawa.
	Regarding claim 23, Kinlan discloses a laminated hybrid metallized polymer film for erosion protection of an aircraft composite structure (“erosion strip” 64: e.g. Fig. 4; ¶¶ [0004] – [0039]), the laminated hybrid metallized polymer film comprising: 
	a metal foil layer being a topmost layer of the laminated hybrid metallized polymer, the metal foil layer comprising, e.g., a titanium foil layer (“outer layer” 80: e.g. Fig. 4; ¶¶ [0004] – [0012], [0016], [0035], [0036], [0038]); 
	a laminating adhesive layer directly underlying the metal foil layer, the laminating adhesive layer comprising, e.g., an epoxy adhesive layer (“epoxy” bonding “interior surface” 82 of “outer layer” 80 to “first surface” 86 of an “elastomer” 84: e.g. ¶¶ [0006], [0012], [0036]); 
	a polymer film layer directly underlying the laminating adhesive layer, the polymer film layer laminated to the metal foil layer with the laminating adhesive layer directly coupled between the metal foil layer and the polymer film layer, the polymer film layer having a thickness in a range of from 0.0003 inch to 0.56 inch (the aforementioned “elastomer” 84, wherein the “outer layer” 80 has a thickness of “between about 0.005 and 0.035 inches” and a ratio of thickness of “elastomer” 84 to thickness of “outer layer” 80 is “between about 1:1.75 to about 16:1: e.g. Fig. 4; ¶¶ [0004], [0006] – [0008], [0010] – [0013], [0016], [0035] – [0038]); and 
	an adhesive layer directly underlying the polymer film layer, the adhesive layer directly adhering the polymer film layer to a substrate surface of the aircraft composite structure (“adhesive” 88: e.g. Fig. 4; ¶¶ [0004], [0010], [0013], [0016], [0036], [0037]), 
	wherein the metal foil layer, the laminating adhesive layer, the polymer film layer, and the adhesive layer form the laminated hybrid metallized polymer film in a flexible form comprising, e.g., a tape for direct application over and to the substrate surface of the aircraft composite structure, the aircraft composite structure comprising, e.g., a wing panel or a vertical stabilizer (“adhesive” 88 adheres directly to “prepared outer surface” 69: e.g. ¶¶ [0014], [0036], [0037]), and the laminated hybrid metallized polymer film providing erosion protection of the aircraft composite structure from one or more erosion conditions (e.g. ¶¶ [0004], [0034], [0039]).
	Kinlan’s laminated hybrid metallized polymer film satisfies the “directly underlying” and “direct application” limitations of claim 23 requirements pertaining to the laminating adhesive layer, the polymer film layer, and the adhesive layer in view of the as-depicted structure in Fig. 4.
	With respect to the aircraft composite structure comprising a wing panel or a vertical stabilizer, while Kinlan’s disclosure primarily relates to blades for rotary-wing aircraft (e.g. Fig. 1, 3A, 3B, 4; ¶¶ [0010], [0016], [0018] – [0028], [0030] – [0039]), Kinlan notes features of the laminated hybrid metallized polymer film “could be used with blades used on fixed wing aircraft, wind turbines, maritime propellers or other blades where edges need abrasive protection” (e.g. ¶ [0039]).  Accordingly, Kinlan’s disclosure more broadly applies to any edge subject to abrasion.  
	Furthermore, as an example of a rotary-wing aircraft, Kinlan’s Fig. 1 depicts a rotary-wing aircraft 10 comprising inter alia a vertical stabilizer supporting a tail rotor system 18 (at the rear end of “extending tail” 16: e.g. Fig. 1; ¶ [0030]).  Additionally, Kinlan’s disclosure applies to tilt-rotor and tilt-wing aircraft (e.g. ¶ [0030]), i.e. aircraft which can rotate their rotors between a vertical thrust position and a horizontal thrust positions where the distinction is made the wing rotating with the rotor (as in the tilt-wing case) or not (as in the tilt-rotor case).  In either of these latter two cases, a fixed wing is provided, and, as previously indicated, such cases are within Kinlan’s disclosure.  Accordingly, Kinlan at least describes embodiments wherein the aerospace composite structure comprises a wing panel or a vertical stabilizer, whereby features discussed in relation to rotor blades as pertaining to the applying the laminated hybrid metallized polymer film can be similarly applied to wing panels and vertical stabilizers.
	Kinlan does not explicitly state the flexible form is for direct application over and to the substrate surface of the aerospace composite structure, wherein the substrate surface has one or more cut edges, wherein the aerospace composite structure comprises one of a wing panel, a barrel section of a fuselage, a passenger door, an access door, a window surround, a horizontal stabilizer, or a vertical stabilizer, and wherein the laminated hybrid metallized polymer prevents or minimizes delamination of the one or more cut edges of the aerospace composite structure.
	However, while Kinlan’s disclosure primarily relates to blades for rotary-wing aircraft (e.g. Fig. 1, 3A, 3B, 4; ¶¶ [0010], [0016], [0018] – [0028], [0030] – [0039]), Kinlan notes features of the laminated hybrid metallized polymer film “could be used with blades used on fixed wing aircraft, wind turbines, maritime propellers or other blades where edges need abrasive protection” (e.g. ¶ [0039]).  Accordingly, Kinlan’s disclosure more broadly applies to any edge subject to abrasion.  
	Furthermore, as an example of a rotary-wing aircraft, Kinlan’s Fig. 1 depicts a rotary-wing aircraft 10 comprising inter alia a vertical stabilizer supporting a tail rotor system 18 (at the rear end of “extending tail” 16: e.g. Fig. 1; ¶ [0030]).  Additionally, Kinlan’s disclosure applies to tilt-rotor and tilt-wing aircraft (e.g. ¶ [0030]), i.e. aircraft which can rotate their rotors between a vertical thrust position and a horizontal thrust positions where the distinction is made the wing rotating with the rotor (as in the tilt-wing case) or not (as in the tilt-rotor case).  In either of these latter two cases, a fixed wing is provided, and, as previously indicated, such cases are within Kinlan’s disclosure.  Accordingly, Kinlan at least describes embodiments wherein the aerospace composite structure comprises a wing panel or a vertical stabilizer.
	Cooper notes composites for wing panels and other aerodynamic surfaces employ separate panels for the leading and trailing edges such that a joint is formed between the edges of the two panels and other panels in the wing panel and other aerodynamic surfaces (e.g. Fig. 1 – 14; ¶¶ [0003] – [0071] discuss prior art arrangements of the joint as well as embodiments of joints inventive to Cooper).  Cooper also acknowledges the susceptibility of such joints to impacts, e.g. bird strikes, and aerodynamic erosion (e.g. Fig. 3; ¶¶ [0006], [0037], [0047], [0067], [0068]).  Barbee notes bond lines, i.e. lines where cut edges meet, of blade spars are subject to abrasive rain drops (e.g. ¶¶ [0006], [0007]).  
	Accordingly, one of ordinary skill in the art would have appreciated the benefit to protecting cut edges in aerospace composite structures such as those Kinlan discloses.  With respect to rotor blades, Kinlan’s metal foil layer, laminating adhesive layer, polymer film layer, and adhesive layer form the laminated hybrid metallized polymer for direct application over and to the substrate surface of the composite structure (“adhesive” 88 adheres directly to “leading edge” of a “blade”, e.g. to “prepared outer surface” 69: e.g. ¶¶ [0014], [0036], [0037]).
	Therefore, in view of the comparably similar use of rotor blades with, e.g., wing panels and vertical stabilizers Kinlan discloses and the cut edge structures generally associated with composites used for such purposes as Cooper and Barbee acknowledge, it would have been obvious to configure the laminated hybrid metallized polymer film for direct application over and to the substrate surface having one or more edges of the aerospace composite structure, e.g. a wing panel or a vertical stabilizer, providing erosion protection of the aerospace composite structure from one or more erosion conditions, and prevent or minimize delamination of the one or more cut edges of the aerospace composite structure.  One of ordinary skill in the art would have been motivated to configure the laminated hybrid metallized polymer film in this manner in order to prolong the service life of the wing panel or vertical stabilizer (as would be consistent with the purpose when protecting rotor blades; Kinlan: e.g. ¶¶ [0002] – [0004], [0038], [0039]; Barbee: e.g. ¶¶ [0005] – [0015]).
	Although Kinlan does not explicitly state the flexible form has improved handleability and installation features to such cut edges of an aerospace composite structure comprising a wing panel or a vertical stabilizer, Kinlan discloses a method for installing a polymer film, e.g. in the form of a tape strip, on a rotor blade (e.g. starting at ¶ [0037]), suggesting implicit ease in handleability and installation due to the flexible form.  In view of the suggestions Kinlan, Cooper, and Barbee provide for configuring for use with respect to a wing panel or a vertical stabilizer, one of ordinary skill in the art would have appreciated a similar feature to that for use with rotor blades would exist for use with wing panels and vertical stabilizers.
	With greater respect to the thickness of the polymer film layer, in consideration of Kinlan’s use of the laminated hybrid metallized polymer film to protect wing panels or vertical stabilizers in aircraft as discussed previously, one of ordinary skill in the art would have been motivated to use as low a thickness as possible within the above cited range.  More specifically, all other features being the same, a thicker polymer film layer weighs more than a thinner polymer film layer.  Accordingly, if a thicker polymer film layer were to be used, more energy would be used to lift or hover the aircraft.  Therefore, one of ordinary skill in the art would have been motivated to determine suitable thicknesses for the polymer film which achieve the necessary function of the polymer film layer, i.e. to isolate strain (e.g. ¶¶ [0004], [0010], [0016], [0036], [0038]), without compromising the performance of the aircraft.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Accordingly, it would have been obvious to provide Kinlan’s polymer film layer with a thickness in a range of from 0.001 inch to 0.005 inch in order to provide suitable strain isolation without excessive increase in weight which could otherwise compromise performance of an aircraft using the laminated hybrid metallized polymer film.
	Although Kinlan is not explicit as to the metal foil layer being surface treated with a surface treatment process or a primer layer directly underlying the metal foil layer, the primer layer comprising a primer material comprising one of a bond primer, a urethane compatible epoxy primer, an adhesive bond primer, a heat-curing adhesive bond primer, a corrosion inhibiting primer, or a chromate-based modified epoxy primer, with the laminating adhesive layer directly underlying the primer layer, these features would have been obvious in view of Yoshikawa.
	Yoshikawa surface treats a metal foil layer, e.g. a titanium foil layer, so that a primer layer comprising a bond primer may be directly bonded thereto in order to improve bonding between the metal foil layer and an adhesive layer directly underlying the primer layer, where the adhesive layer is used to bond the metal foil layer to a polymer film layer (a “passive state film” on “titanium sheet” is removed to allow coating with a “primer”, e.g. a “primer” with an “unsaturated bond”, so as to improve bonding with an “adhesive” used to bond the “titanium sheet” to a “macromolecular layer”: e.g. Col. 2, l. 34, to Col. 15, l. 41).
	In an embodiment, Kinlan’s metal foil layer is a titanium foil layer providing wear resistance (e.g. ¶¶ [0004], [0010], [0015], [0016], [0034], [0035]).  Yoshikawa describes the combination of the metal foil layer and the polymer film layer is used to provide an inexpensive material which is corrosion resistant and weatherable as a result of the titanium foil layer (e.g. Col. 6, ll. 1 – 6).  Accordingly, a nexus can be drawn between Kinlan’s and Yoshikawa’s respective disclosures.
	Therefore, it would have been obvious to modify Kinlan’s laminated hybrid metallized polymer film such that the metal foil layer is surface treated with a surface treatment process, a primer layer directly underlies the metal foil layer, and the laminating adhesive layer directly underlies the primer layer as Yoshikawa suggests, the motivation being to improve the bond between the metal foil layer and the laminating adhesive layer in its intended use.
	Although Kinlan is not explicit as to the polymer film layer comprising one of a polyether ether ketone (PEEK) film layer, a polyester film layer, a polyethylene terephthalate (PET) film layer, a polypropylene (PP) film layer, a polyethylene (PE) film layer, a polytrimethylene terephthalate (PTT) film layer, a polyamide (PA) film layer, a polyetherimide (PEI) film layer, a polyvinyl chloride (PVC) film layer, a polycarbonate (PC) film layer, a nylon film layer, a polyetherketoneketone (PEKK) film layer, a polyphenylsulfone (PPSU) film layer, a polyphenylene sulfide (PPS) film layer, an ethylene chlorotrifluoroethylene (ECTFE) film layer, or a polyvinylidene fluorine (PVDF) film layer, this feature would have been obvious in view of Yoshikawa.
	Yoshikawa further discloses a polymer film layer for use with a metal foil layer, e.g. a titanium foil layer, is, e.g., a polyester film layer in order to provide flexibility allowing conformity to an object (e.g. Col. 5, ll. 48 – 52; Col. 6, ll. 1 – 10, 40 – 48; Col. 7, l. 65, to Col. 8, l. 3).
	Kinlan’s Fig. 1 – 4 demonstrate applicability of the laminated hybrid metallized polymer film to contoured structures, e.g. a helicopter rotor blade, but such features can be similarly applied to wing panels and vertical stabilizers per the discussion in view of Cooper and Barbee..
	Accordingly, it would have been obvious to employ, e.g., a polyester film layer as Yoshikawa suggests in the polymer film layer Kinlan discloses in order to allow for the laminated hybrid metallized polymer film to be suited for its intended use.

Response to Arguments
Applicant’s arguments, see pp. 12, filed 12 August 2022, with respect to the objection of claim 1 have been fully considered and are persuasive.  Therefore, this objection has been withdrawn.  
	Applicant’s arguments, see pp. 12 – 41, filed 12 August 2022, with respect to the rejections of claims 1 – 16 and 23 under 35 U.S.C. 102 or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Kinlan, Cooper, and Barbee.
	The examiner notes Applicant, in the response filed 12 August 2022, at various points uses similar reasoning to traverse different claim rejections.  Accordingly, where the examiner addresses such reasoning for one claim, such reasoning should be understood as applying to all other claims which Applicant relies upon similar reasoning to traverse the examiner’s previous rejections.  For example, Applicant references Kinlan’s disclosure of rotor blades as a use environment for a laminated hybrid metallized polymer film in traversing multiple claims.  Thus, to provide some brevity, the examiner’s rationale relating thereto should be understood to apply to all relevant claims.
	Applicant asserts patentability of the claims in view of the amended requirement of the claims where the laminated hybrid metallized polymer film is for application to an aerospace composite structure comprising a wing panel, a barrel section of a fuselage, a passenger door, an access door, a window surround, a horizontal stabilizer, or a vertical stabilizer.  Applicant particularly asserts rotor blades such as those Kinlan discloses differ from wing panels.
	However, as the rejections address, and as Applicant acknowledges (see, e.g., p. 17), Kinlan’s disclosure is not limited to rotor blades and may be applied to other structures with edges exposed to abrasive airstreams similar to rotor blades.  Of note, Kinlan identifies embodiments of rotor craft with a vertical stabilizer or a wing panel.  When considered in light of Cooper and Barbee disclosing cut edges for panels forming such structures and the effects abrasive airstreams have on the same, the examiner finds a laminated hybrid metallized polymer film as Kinlan discloses can be similarly adapted for use with such wing panels and vertical stabilizers.
	Applicant also asserts Kinlan’s “erosion strip” differs from the claimed invention in that Kinlan relates to a formed part glued onto a rotor blade rather than a flexible form of a tape, applique, sheet, or overlay improving handleability and application (see, e.g., pp. 14 – 15).  However, Kinlan’s adhesive layer is applied to the polymer film layer prior to application to a substrate (e.g. ¶ [0037]).  Furthermore, while vibratory loads may be applied to the polymer film layer, it should be recognized from both Kinlan (e.g. ¶¶ [0002], [0003]) and Barbee (e.g. ¶¶ [0005] – [0007]) that dynamic loads place strain on aerodynamic surfaces which cause flexing during use.  Accordingly, providing a flexible form which can change shape with the flexing would have been understood as useful, and therefore provides the film in the form of, e.g., a tape which can cover the cut edges Cooper and Barbee note are susceptible to abrasion and erosion.
	With respect to the thickness of the polymer film layer (concerning Applicant’s arguments at, e.g., pp. 18 – 21), Applicant asserts Kinlan’s thickness disclosed thickness thereof teaches away from the claimed invention in that a thickness of 0.020 to 0.080 inches is needed in order to accommodate vibratory loads on rotor blades.  However, Kinlan notes such a range is exemplary and other thicknesses may be used (e.g. ¶ [0036]).  Given the uses besides rotor blades which Kinlan notes (e.g. ¶ [0039]), it would have been understood the restriction to thicknesses useful for accommodating vibratory loads is narrower in scope than Kinlan permits.
	As to the selection of adhesive in light of Rawlings ‘203, the examiner finds the manner in which the adhesive layer is applied in Kinlan’s disclosure to be similar in at least one embodiment with Rawlings ‘203 in that Rawlings ‘203 discloses lamination of an adhesive layer such as a pressure sensitive adhesive layer (e.g. ¶ [0058]), which is found to be consistent with film application as Kinlan discloses (e.g. ¶ [0037]).  As such, claim 10 is met.
	Applicant further contends Yoshikawa does not relate to titanium composite materials for erosion protection, particularly citing Yoshikawa’s disclosure for corrosion resistance as a differentiating factor.  However, the examiner observes an overlap in materials and thicknesses for titanium foil layers Kinlan (0.005 to 0.035 inch: e.g. ¶ [0035]) and Yoshikawa (0.1 to 500 µm, i.e. 0.0000039 to 0.02 inch: e.g. Col. 2, ll. 2 – 55; Col. 3, ll. 35 – 40; Col. 4, ll. 10 – 14; Col. 5, ll. 29 – 44) disclose.  Accordingly, there would be an expectation of similar properties being exhibited, including erosion protection.
	As to using a polyester as Yoshikawa suggests for the polymer film layer, as noted in the rejections, Yoshikawa’s polyester allows for flexibility in order to conform to an object.  The examiner finds such flexibility commensurate with Kinlan’s purpose for ensuring bonding to an aerodynamic surface such as a wing panel or vertical stabilizer due to the curvatures thereof.
	With respect to Kinlan and Barbee as applicable to claim 12 and its dependents (see, e.g., pp. 26 – 32 of Applicant’s response submitted 12 August 2022), in addition to the issues previously addressed, Cooper and Barbee are noted for their collective disclosure regarding protection of cut edges from the environment in applications other than rotor blades.  Given Kinlan’s identification for suitability to uses other than rotor blades gaining a similar benefit, in applying a laminated hybrid metallized polymer film over a cut edge, it would have logically followed that a primer layer and an edge seal layer as Barbee suggests may be reasonably employed.  Furthermore, as to Applicant’s assertion wherein Barbee’s double-coated polyester substrate film is not the same as Applicant’s adhesive layer (not the laminating adhesive layer), primer layer, and edge seal layer, the examiner finds Barbee’s disclosed film satisfies the requirements of claim 12 in terms of the claimed compositions, structures, and the functions of the individual features thereof.  Therefore, Applicant’s assertion of a difference appears to be based on a narrower interpretation than that which the claim states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783